DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suspension device for suspending the device and the substrate (claim 27) must be shown or the feature should be canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities: “against the substrate a clamping sheet” does not seem to be a proper phrase.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. There is no clear description of an “opening for receiving the retaining member of the substrate forms a material part removed from the device”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitation "the supporting members" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Green (US 2006/283555).
Green teaches a device for carrying a substrate (21) and clamping the substrate against a clamping sheet (181), wherein the clamping sheet comprises a flexible and bendable material (paragraphs 0080, 0081, and 0085) with a length being measured between longitudinal ends of the clamping sheet, wherein coupling members (163, 164) are provided at longitudinal ends of the clamping sheet, the coupling members comprising rods protruding in the width direction of the clamping sheet, and wherein the device comprises: 
first recesses, created by folding ends (175), for receiving rods of a first width side that are positioned at opposite longitudinal ends of the clamping sheet (Figure 20) and 

the device comprises a support member (202) for carrying the device and the substrate Figure 17).
	With respect to claim 15, Green teaches that at a position between the first recesses and the second recesses, an opening is provided for receiving therein a retaining member of the substrate (Figures 10 and 17).
	With respect to claim 17, Green teaches that the opening is located at a position between the support member and the recesses (next to “191” - Figure 20).
	With respect to claim 18, it is inherent that Green would provide recesses for receiving the ends of the rods of the clamping sheet are substantially uniformly distributed with respect to the supports the device in order to provide stability to the device when placed on a surface supporting the device and the substrate, as a method of using the device can be carried out by one hand (paragraph 0075 and 0077).
	With respect to claims 19, 20, 21, and 22, the clamping sheet is not a part of the device. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115).
Claims 23-26 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Green.
Green teaches a method for clamping against a substrate a heat transfer sheet, the method comprising the steps of: 

positioning over the heat transfer sheet a flexible and stretchable clamping sheet (181) having a width and a length situated between longitudinal ends of the clamping sheet, wherein coupling members are provided at the longitudinal ends of the clamping sheet and are projecting in the width direction of the clamping sheet, and wherein the width of the clamping sheet is directed in a height direction of the substrate (Figures 7-11); 
stretching the clamping sheet around the substrate and moving the coupling members to-wards each other (paragraph 0080); and 
interconnecting the coupling members; 
wherein the method the coupling is performed by means of a device comprising first recesses for accommodating rods of a first width side positioned on opposite longitudinal ends of the clamping sheet and comprising second recesses for accommodating rods of a second width side positioned on opposite longitudinal ends of the clamping sheet, and which also comprises a support member (202) for carrying the device and the substrate, and the method further comprises supporting the device (Figure 17).
	With respect to claim 24, Green teaches placing rods of a first width side that are positioned at opposite longitudinal ends of the clamping sheet near a bottom side of the substrate and placing rods of a second width side that are positioned at opposite longitudinal ends of the clamping sheet near a top side of the substrate; 
clamping the clamping sheet around at least a part of the circumference of the substrate; and 

	With respect to claim 25, Green teaches placing the device and the substrate and the clamping sheet and the heat transfer sheet clamped around the substrate in an oven, wherein the device supports on a bottom in the heating device (paragraph 0068; Figures 6 and 8).
	With respect to claim 26, Green teaches disconnecting the coupling members and removing the clamping sheet and the heat transfer sheet from the substrate after heating the device and the substrate in the heating device for a predetermined time (paragraphs 0075-0077).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Green, as applied to claim 23.
The teachings of claim 23 are as described above.
Green teaches a method for transferring an image from a heat transfer sheet to a substrate by clamping a transfer sheet around the substrate in a heating device. However,
Figures 6 and 8 show the apparatus placed with a wrapped substrate in an oven without any lower support, but it is considered to be obvious to one of ordinary skill in the art to place the apparatus in the oven by suspending the assembly using the upper horizontal section of the apparatus.
With respect to claim 28, Green teaches disconnecting the coupling members and removing the clamping sheet and the heat transfer sheet from the substrate after heating the device and the substrate in the heating device for a predetermined time (paragraphs 0075-0077).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745